      NEELEMAN LAW GROUP                                               The Honorable Marc Barreca
 1
      1904 Wetmore Ave., Suite 200
 2
      Everett, WA 98201
      Telephone: (425) 212-4800
 3    Facsimile: (425) 212-4802

 4
                                IN THE UNITED STATES BANKRUPTCY COURT
 5                             FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                                    : Case No.: 16-11097
     In re:                                           :
 7                                                    :
     DANIEL & HOLLY SNOW,                             : DECLARATION OF SERVICE
 8                                                    :
     Debtor(s).                                       :
 9

10                                                    :
                                                      :
11

12            I, Keven Stehl, declare under penalty of perjury, that I mailed on the 2 nd of November,
13   2020, a true and correct copy of the Motion for Post-Confirmation Modification of Plan,
14   Proposed Order, Amended Plan, Attorney’s Application for Compensation in a Chapter 13 Case
15   with Exhibit, and Proposed Order sent to all parties listed on the attached matrix.
16

17   Dated this 2nd of November, 2020.
18
                                                           /s/ Keven Stehl
19
                                                           Keven Stehl
20                                                         Case Manager

21

22

23

24

25

26                                                                   1904 Wetmore Ave., Suite 200    Neeleman
      Declaration of Service                                                   Everett, WA 98201     Law
                                                                  P 425.212.4800 || F 425.212.4802   Group
Label Matrix for local noticing            (p)MCCARTHY & HOLTHUS LLP                      Pioneer Federal Credit Union
0981-2                                     411 IVY STREET                                 Breneman Grube Orehoski, PLLC
Case 16-11097-MLB                          SAN DIEGO CA 92101-2108                        1200 Fifth Avenue
Western District of Washington                                                            Suite 625
Seattle                                                                                   Seattle, Wa 98101-3118
Fri Oct 30 12:35:35 PDT 2020
SYNCHRONY BANK                             U.S. Bank Trust, N.A., as Trustee for LSF9 M   Wells Fargo Bank, N.A.
Weinstein & Riley, P.S.                    13801 Wireless Way                             P.O. Box 29482
2001 Western Ave, Ste 400                  13801 Wireless Way                             Phoenix, AZ 85038-9482
C O WEINSTEIN & RILEY, PS                  Oklahoma City, OK 73134-2500
SEATTLE,, WA 98121-3132

Wells Fargo Financial Washington 1, Inc    U.S. Bankruptcy Court                          AMC Mortgage Services/Citimortgage Inc
Wells Fargo Bank                           700 Stewart St, Room 6301                      Citimortgage Inc
Attention: Bankruptcy Department           Seattle, WA 98101-4441                         Po Box 6030
MAC# x7801014                                                                             Sioux Falls, SD 57117-6030
3476 Stateview Blvd
Fort Mill, SC 29715-7203
Bank of America                            Bank of America, N.A.                          Bank of America, N.A.
Nc4-105-03-14                              P.O. Box 31785                                 c/o Ditech Financial LLC
Po Box 26012                               Tampa, FL 33631-3785                           P.O. Box 6154
Greensboro, NC 27420-6012                                                                 Rapid City, SD 57709-6154


Barclays Bank Delaware                     COMENITY CAPITAL BANK PAYPAL CREDIT            Capital One
Po Box 8801                                C O WEINSTEIN AND RILEY, PS                    Attn: Bankruptcy
Wilmington, DE 19899-8801                  2001 WESTERN AVENUE, STE 400                   Po Box 30285
                                           SEATTLE, WA 98121-3132                         Salt Lake City, UT 84130-0285


Capital One Auto Finance                   Capital One Bank (USA), N.A.                   (p)JPMORGAN CHASE BANK N A
7933 Preston Rd                            PO Box 71083                                   BANKRUPTCY MAIL INTAKE TEAM
Plano, TX 75024-2302                       Charlotte, NC 28272-1083                       700 KANSAS LANE FLOOR 01
                                                                                          MONROE LA 71203-4774


Citibank / Sears                           Cnh Capital America Ll                         (p)DELL FINANCIAL SERVICES
Citicorp Credit Services/Attn: Centraliz   Attn:Bankruptcy                                P O BOX 81577
Po Box 790040                              Po Box 292                                     AUSTIN TX 78708-1577
Saint Louis, MO 63179-0040                 Racine, WI 53401-0292


Ditech Financial LLC                       First Mutual Savings B                         (p)FORD MOTOR CREDIT COMPANY
PO Box 6154                                Washington Federal                             P O BOX 62180
Rapid City SD 57709-6154                   425 Pike St.                                   COLORADO SPRINGS CO 80962-2180
                                           Seattle, WA 98101-2399


IRS                                        Joseph Grube                                   Pioneer Fed Cred Union
Centralized Insolvency                     1200 Fifth Avenue                              250 W 3rd S
P.O. Box 7346                              Suite 625                                      Mountain Home, ID 83647-2640
Philadelphia, PA 19101-7346                Seattle, WA 98101-3118


Pioneer Federal Credit Union               (p)PORTFOLIO RECOVERY ASSOCIATES LLC           SYNCHRONY BANK
Joseph A. Grube                            PO BOX 41067                                   c/o Weinstein & Riley, P.S.
1200 Fifth Avenue                          NORFOLK VA 23541-1067                          2001 Western Ave, Ste 400
Suite 625                                                                                 Seattle, WA 98121-3132
Seattle, WA 98101-3118
Sheffield Fn                                         Sterling Savings Bank                                Synchrony Bank/ JC Penneys
Bb&T/Attn: Bankruptcy Department                     Cnsmr Undrwrt/loan By Phone933                       Attn: Bankrupty
Po Box 1847                                          Spokane, WA 99201                                    Po Box 103104
Wilson, NC 27894-1847                                                                                     Roswell, GA 30076-9104


Synchrony Bank/Lowes                                 Tahiti Village                                       U.S. Bank Trust, N.A.,
Attn: Bankruptcy                                     Soleil Management                                    as Trustee
Po Box 103104                                        7200 Las Vegas Blvd S., Ste A                        for LSF9 Master Participation Trust
Roswell, GA 30076-9104                               Las Vegas, NV 89119-4020                             13801 Wireless Way
                                                                                                          Oklahoma City, OK 73134-2500

United Consumer Financial Services                   United States Trustee                                WELLS FARGO BANK
865 Bassett Rd                                       700 Stewart St Ste 5103                              BUSINESS DIRECT
Westlake, OH 44145-1194                              Seattle, WA 98101-4438                               P.O. BOX 29482
                                                                                                          PHOENIX, AZ 85038-9482


Wells Fargo                                          Wells Fargo                                          Wells Fargo Bank
Po Box 14517                                         Po Box 60510                                         525 Market St 22nd Flr
Des Moines, IA 50306-3517                            Los Angeles, CA 90060-0510                           San Francisco, CA 94105-2744



Wells Fargo Card Services                            Wells Fargo Financial Washington 1, Inc.             Wells Fargo Home Mtg
1 Home Campus 3rd Floor                              Wells Fargo Bank, N.A.                               Written Corr Resolutions
Des Moines, IA 50328-0001                            Default Document Processing                          Mac#X2302-04e Po Box 10335
                                                     1000 Blue Gentian Road, N9286-01Y                    Des Moines, IA 50306-0335
                                                     Eagan, MN 55121-7700

Worldmark                                            Daniel Shane Snow                                    Holly Anna Snow
10750 W. Charleston Blvd.                            9920 Benson Rd                                       202 W Lincoln St
Las Vegas, NV 89135-1049                             Lynden, WA 98264-9712                                Nooksack, WA 98276-8288



Jason Wilson-Aguilar                                 Thomas D Neeleman
600 University St #1300                              Neeleman Law Group
Seattle, WA 98101-4102                               1403 8th Street
                                                     Marysville, WA 98270-4207




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


McCarthy & Holthus, LLP                              Chase Card Services                                  Dell Financial Services
108 1st Avenue South, Ste. 300                       Attn: Correspondence Dept                            Po Box 81577
Seattle, WA 98104                                    Po Box 15298                                         Austin, TX 78708
                                                     Wilmington, DE 19850


Ford Credit                                          (d)Ford Motor Credit                                 Portfolio Recovery Associates, LLC
National Bankrupcy Service Center                    Po Box 62180                                         POB 41067
Po Box 62180                                         Colorado Springs, CO 80962                           Norfolk VA 23541
Colorado Springs, CO 80962
                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Bank of America, N.A.                             (u)Courtesy NEF                                      End of Label Matrix
                                                                                                          Mailable recipients   49
                                                                                                          Bypassed recipients    2
                                                                                                          Total                 51
